Citation Nr: 1742330	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-50 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss, to include whether the reduction from 50 percent to zero percent for bilateral hearing loss as of October 1, 2012, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1959 to June 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to a compensable rating for bilateral hearing loss.  At the same time, he is challenging the RO's decision to reduce his rating for such disability from 50 percent to zero percent, effective October 1, 2012.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and be furnished detailed reasons therefore.

In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  If no additional evidence is received within the prescribed time period to contest the reduction, the proposed action may be accomplished.  The effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e) (2016).

In this regard, the Board finds that the RO satisfied the procedural due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, after the proposed reduction was issued on May 9, 2012, and mailed to the Veteran's address of record, he was given 60 days to present additional evidence. Subsequently, the proposed reduction was implemented in a rating decision issued on July 31, 2012,  and the 50 percent rating for the Veteran's bilateral hearing loss disability was reduced to 0 percent, effective October 1, 2012.  In this regard, the effective date of the reduction was after the last day of the month after expiration of the 60-day period from the date of notice of the July 2012 rating decision.  Thus, the RO carried out the reduction in accordance with the procedural due process requirements of 38 C.F.R. § 3.105(e).

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  See 38 C.F.R. § 3.344 (2016).  In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344."  The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344(b).

The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

As noted, where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where an evaluation has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344 (a) and (b).  In the present case, the Veteran's 50 percent disability evaluation for his bilateral hearing loss disability, was awarded effective October 28, 2009, and was reduced effective October 1, 2012, less than 5 years later.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that the express language of § 3.344(c) and other VA regulations compels the conclusion that the duration of a rating for purposes of § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction). Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply in the instant case, and 38 C.F.R. § 3.344(c) does apply.  Evidence disclosing improvement in the disability is sufficient to warrant reduction in a rating.  38 C.F.R. § 3.344(c).

Nevertheless, the U.S. Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown at 421.  Thus, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

Historically, the Veteran was granted service connection for bilateral hearing loss in a March 2010 rating decision and assigned a 50 percent rating, effective October 28, 2009, based on the audiometric readings found on VA examination conducted in February 2010.  Subsequently, in June 2010, the Veteran filed a claim for a total disability rating based on individual unemployeability due, in part, to bilateral hearing loss.  In response, following a December 2010 VA examination, the RO issued a rating decision in May 2012 proposing to reduce the Veteran's rating for his bilateral hearing loss from 50 percent to zero percent.  In a July 2012 rating decision, the RO reduced the disability rating for the Veteran's bilateral hearing loss disability from 50 percent to zero percent effective October 1, 2012.  The Veteran filed a timely notice of disagreement and submitted a copy of an audiological examination conducted in May 2012, which suggested that his bilateral hearing loss had not improved; however, such report indicated that it was not adequate for rating purposes.  As such, in light of evidence, the RO scheduled the Veteran for another VA audiological examination.

In February 2013, the Veteran presented for a VA audiological examination.  At such time, the examiner interviewed the Veteran and reported his pertinent medical history and current hearing loss symptoms.  In particular, the Veteran reported that he gets aggravated because he cannot hear what is said unless he is looking at the speaker.  He reported that he could not hear door bells or alarms and that he withdraws from people because he cannot hear them.  He indicated that his hearing loss keeps him from getting and keeping a job and causes him severe depression.  

During the examination, the VA examiner attempted to conduct puretone threshold testing.  Unfortunately, she was unable to obtain the Veteran's puretone threshold readings in either ear.  The examiner noted "Very poor PTA and SRT agreement bilaterally.  Claimant reinstructed several times but still felt to be of poor reliability bilaterally."  The examiner noted that the test results were not valid for rating purposes.  The examiner did report speech discrimination scores (based on the Maryland CNC word list) of 84 percent in the right ear and 88 percent in the left ear.  The examiner noted that the Veteran's speech discrimination scores were appropriate for this Veteran.  The examiner found abnormal immittance (tympanometry) in both ears and ultimately diagnosed the Veteran as having "sensorineural hearing loss" in the 500-4000 Hertz and 6000 Hertz or higher frequencies.  However, the examiner concluded that "there is no change to the diagnosis and . . . poor SRT and PTA agreement render[] an opinion regarding exact hearing status impossible."  The examiner also indicated that "[t]oday's test results are inconsistent and are not felt to be adequate for rating."  The examiner recommended "recheck hearing."   

In his October 2016 substantive appeal to the Board (VA Form 9), the Veteran indicated that he was willing to appear for another VA audiological examination to obtain puretone threshold readings.  Further, in November 2016, he submitted a copy of an audiological examination conducted in October 2016, which suggested that his bilateral hearing loss had not improved; however, such report indicated that it was not adequate for rating purposes.

Under these circumstances, the Board finds it necessary to remand this matter for additional development.  Specifically, another VA audiological examination is necessary to determine whether the Veteran's bilateral hearing loss has actually improved and to properly evaluate the current severity of such disability.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his bilateral hearing loss. The examiner shall note in the examination report that the claims folder and the Remand have been reviewed. The examiner should then identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores. Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss. 

The examiner is also requested to review the audiological evaluations conducted in February 2010, December 2010, May 2012, February 2013, and October 2016, and offer an opinion as to whether the Veteran's bilateral hearing loss has improved under the ordinary conditions of life and work since the February 2010 VA examination.  

Any opinion expressed should be accompanied by supporting rationale. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

